C. A. 9th Cir. [Certiorari granted sub nom. in No. 09-­958, Maxwell-Jolly v. Independent Living Center of Southern Cal., Inc.; in No. 09-1158, Maxwell-Jolly v. California Phar­macists Assn.; Maxwell-Jolly v. California Hospital Assn.; Maxwell-Jolly v. Independent Living Center of Southern Cal., *1011Inc.; Maxwell-Jolly v. Dominguez; in No. 10-288, Maxwell-Jolly v. Santa Rosa Memorial Hospital, 562 U. S. 1177.] The parties and the Solicitor General are directed to file supplemental briefs addressing the following question: “What should be the effect, if any, of the developments discussed in the letter submitted by the Solicitor General on October 28, 2011, on the proper disposition of this case?” Briefs, in letter format, limited to 10 pages, are to be filed simultaneously with the Clerk and served upon oppos­ing counsel on or before 2 p.m., Friday, November 18, 2011.